t c memo united_states tax_court bengt n and judy h bengtson petitioners v commissioner of internal revenue respondent docket no filed date bengt n and judy h bengtson pro sese julie a jebe for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioners are entitled to a long-term_capital_loss and liable for a sec_6662 accuracy-related_penalty relating to their income_tax for 1unless otherwise indicated all section references are to continued findings_of_fact during the years in issue bengt bengtson was a computer consultant and his wife judy bengtson was a homemaker in the late 1990s petitioners agreed with joan thomley mrs bengtson’s sister to invest in stocks in and petitioners provided funds to mrs thomley who in turn purchased stock in maintenance depot inc maintenance sideware inc sideware and other companies mrs thomley made the purchases through her brokerage account and all shares were purchased and held in her name in mrs thomley informed petitioners that her stock transactions had resulted in a taxable gain asked petitioners for money to pay the taxes relating to the transactions and told petitioners that the proceeds of the transactions would be reinvested in petitioners sent mrs thomley funds to pay the tax relating to the transactions maintenance in was taken off the exchange on which it was traded and in repurchased its outstanding shares in sideware sold its assets and ceased operations on their joint federal_income_tax return return petitioners reported a long-term_capital_loss relating to big_number continued the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure shares of maintenance and big_number shares of sideware petitioners also reported a long-term_capital_gain relating to the exercise of international business machines corp stock_options before filling out their return mr bengtson read internal_revenue_service irs publications attempted to determine the appropriate tax treatment of the options and sought to obtain from mrs thomley information relating to the maintenance and sideware stocks mrs thomley did not comply with petitioners’ requests for information respondent began an audit of petitioners’ return in during the audit respondent asserted that the maintenance and sideware stocks became worthless in and on date respondent issued petitioners a notice_of_deficiency notice relating to in the notice respondent determined that petitioners failed to substantiate their claimed deductions were not entitled to a long-term_capital_loss erroneously reported gain from the exercise of stock_options as long-term_capital_gain rather than ordinary_income and were liable for an accuracy-related_penalty pursuant to sec_6662 petitioners concede that the exercise of the stock_options produced ordinary_income on date petitioners while residing in illinois filed their petition with the court in petitioners taking a position consistent with respondent’s assertion that the maintenance and sideware stocks became worthless in and filed amended returns relating to and amended returns on the amended returns petitioners reported a loss relating to big_number shares of maintenance stock and big_number shares of sideware stock opinion sec_165 allows a deduction for any loss resulting from stock that becomes worthless during the taxable_year a taxpayer must however maintain sufficient records to substantiate the loss sec_6001 sec_1_6001-1 income_tax regs there is insufficient evidence in the record to establish the ownership bases and dates of worthlessness relating to the maintenance and sideware stocks for which petitioners claimed a long-term_capital_loss accordingly petitioners are not entitled to deduct a loss relating to the stocks sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to various factors including negligence or a substantial_understatement_of_income_tax see sec_6662 and sec_6664 however provides that no penalty shall be imposed if a taxpayer 2pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure demonstrates that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith petitioners failed to substantiate the loss relating to the maintenance and sideware stocks and incorrectly characterized the income relating to an exercise of stock_options they are not however liable for the sec_6662 accuracy-related_penalty with respect to these items because they in good_faith took reasonable steps to accurately report them petitioners reasonably believed that they had an agreement with mrs thomley that mrs thomley purchased the maintenance and sideware stocks on their behalf and that they were entitled to a loss deduction for in addition petitioners read irs publications attempted to apply relevant rules and accounting principles and earnestly sought to retrieve as much information as possible from mrs thomley see sec_1_6664-4 income_tax regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
